DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3, 6, 8, 13, 16-18 and 22 are objected to because of the following informalities:  
Claim 3, ln. 4 should read ---with the wound in [[this]] the at least one connection region.---
Claim 6, ln. 2 should read ---between [[the]] at least two wound contact surfaces---. 
Claim 8, ln. 2-3 should read ---that the at least two wound contact surfaces [[emanating]] emanate from the wound contact bar and extend in opposite directions.---
Claim 13, ln. 3 should read ---PU (polyurethane) film.---
Claim 16, ln. 1-2 should read ---the at least two parallel wound contact surfaces---
Claim 17, ln. 1-2 should read ---[[the]] a distance between the at [[the]] least two [[of the]] wound contact surfaces---
Claim 18, ln. 1-2 should read ---between the at [[the]] least two [[of the]] wound contact surfaces---
Claim 22, ln. 2 should read ---a PU (polyurethane) film.---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “which carrier layer has wound contact surfaces spaced from one another by interstices”. This limitation of claim 1 is not described in the specification. The specification recites “a wound dressing comprising a carrier layer and an absorbent wound contact layer fixed to the carrier layer, which has wound contact surfaces spaced from one another by gaps in which the wound contact layer has no contact with the wound” (specification pg. 1, ¶ 1). Accordingly, this limitation will be interpreted as “a wound dressing comprising a carrier layer and an absorbent wound contact layer fixed to the carrier layer, wherein the wound contact layer has wound contact surfaces spaced from one another by gaps in which the wound contact layer has no contact with the wound”. 
Accordingly, claims 2-23 are also rejected due to dependency on claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wound" in ln. 4. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 are also rejected due to dependency on claim 1. 
Claim 2 recites the limitation "the carrier layer plane" in ln. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the regions of the contact surfaces" in ln. 3. There is insufficient antecedent basis for this limitation in the claim. This limitation of claim 2 will be interpreted as “a direction perpendicular to a carrier layer plane than in regions of the wound contact surfaces”. 
Claim 3 recites the limitation "the same thickness" in ln. 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation "the regions” in ln. 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the distance" in ln. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the distance between at least two wound contact surfaces is 0.5 or more” which is indefinite as it recites an open-ended numerical range.
Claim 18 is also rejected due to dependency on claim 6. 
Claim 12 recites the limitation “preferably made of silicone”. It is unclear whether this limitation is optional or required by the claim. 
Claim 17 recites the limitation "the distance" in ln. 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-11, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riesinger (Pub. No.: US 2014/0188090 A1).
	Regarding claim 1, Riesinger discloses (fig. 1a, annotated fig. 17) a wound dressing (wound care article 100) comprising a carrier layer (sheath 101) and an absorbent wound contact layer (sheet-like layer 105, ¶ 0039), wherein the wound contact layer has wound contact surfaces (see wings 102, annotated fig. 17) spaced from one another by interstices (cutout regions 106) in which the wound contact layer has no contact with the wound (see annotated fig. 17), the wound contact layer being designed to be absorbent overall (¶ 0039), characterized in that the wound contact surfaces are connected to each other by connection regions of the wound contact layer (see annotated fig. 17). 

    PNG
    media_image1.png
    518
    677
    media_image1.png
    Greyscale

Riesinger Annotated Fig. 17
	Regarding claim 4, Riesinger discloses wherein the wound contact layer is at least partially bounded concavely (see fig. 17, ¶ 0054). 
	Regarding claim 5, Reisinger discloses wherein at least two wound contact surfaces are at least approximately parallel to each other (see annotated fig. 17). 
	Regarding claim 7, Riesinger discloses wherein the wound contact surfaces emanate from a common wound contact bar (see central region 103, annotated fig. 17).
	Regarding claim 8, Riesinger discloses wherein at least two wound contact surfaces emanating from the wound contact bar extend in opposite directions (see annotated fig. 17). 
	Regarding claim 9, Riesinger discloses (annotated fig. 17) wherein at least one wound contact surface (see central region 103) is connected at a first end via one of the connection regions to a first adjacent wound contact surface (see wound contact surface on the right side, annotated fig. 17) and at a second end via a further connection region to a second adjacent wound contact surface arranged at a side of the at least one wound contact surface opposite to the first adjacent wound contact surface (see wound contact surface on the left side, annotated fig. 17). 
	Regarding claim 10, Riesinger discloses wherein the wound contact layer comprises a hydrogel (superabsorbent polymers ¶ 0076, superabsorbent polymers can be hydrogel ¶ 0090, ln. 2-3). 
	Regarding claim 11, Riesinger discloses wherein an adhesive layer is arranged between the carrier layer and the wound contact layer (¶ 0043, ln. 5-10). 
	Regarding claim 16, Riesinger discloses wherein the at least two parallel wound contact surfaces are formed by approximately rectilinear wound contact strips (see annotated fig. 17). 
	Regarding claim 19, Riesinger discloses wherein the common wound contact bar extends perpendicular to the wound contact surfaces (see annotated fig. 17). 
	Regarding claim 20, Riesinger discloses wherein the connection region connecting the first end of the wound contact surface to the first adjacent wound contact surface is curved (see annotated fig. 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 1 above, in view of Jensen (US Pat. No.: 5,827,213).
Regarding claim 2, Riesinger fails to disclose wherein the wound contact layer in at least one connection region has a smaller thickness in a direction perpendicular to a carrier layer plane than in regions of the wound contact surfaces.  
	Jensen teaches (fig. 1-2) a wound dressing (abstract) in the same field of endeavor comprising a wound contact layer (primary layer 13), wherein the wound contact layer in at least one connection region (gusset portions 16, 17) has a smaller thickness in a direction perpendicular to a carrier layer plane (backing layer 14) than in regions of the wound contact surfaces (see central portion 10a) (abstract, ln. 12-19). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound contact layer in at least one connection region of Riesinger such that it has a smaller thickness in a direction perpendicular to a carrier layer plane than in regions of the wound contact surfaces, as taught by Riesinger, in order to allow the dressing to be shaped into a generally anatomically-conforming configuration (Jensen col. 2, ln. 11-14). 

Claims 3, 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Riesinger, as applied to claims 1 and 5 above, in view of Greener et al. (Pub. No. : US 2010/0179463 A1).
	Regarding claim 3, Riesinger discloses (annotated fig. 17) wherein the wound contact layer also comes into contact with the wound in the at least one connection region (see annotated fig. 17). Riesinger fails to disclose wherein the wound contact layer has approximately the same thickness in at least one connection region as in regions of the wound contact surfaces.
	Greener teaches (fig. 1) Greener teaches (fig. 1) a wound dressing (10) in the same field of endeavor wherein the wound contact layer (absorbent layer 2) has a uniform thickness (the absorbent layer is 4 mm thick, ¶ 0059, ln. 2-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one connection region and the wound contact surfaces of Riesinger such that they have approximately the same thickness, as taught by Greener, in order to provide adequate absorption of exudate across the entire wound contact layer. 
	Regarding claim 13, Riesinger fails to disclose wherein the carrier layer comprises a PU film.  
	Greener teaches (fig. 1) a wound dressing (10) in the same field of endeavor wherein the carrier layer (upper layer 1) comprises a PU film (¶ 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier layer of Riesinger such that it comprises a PU film, as taught by Greener, in order to provide a carrier layer comprised of a material that acts as a barrier to water and dirt (Greener ¶ 0028-¶ 0029). 
	Regarding claim 21, Riesinger in view of Greener fail to teach wherein the PU film is transparent, water vapor-permeable or both. 
	Greener teaches wherein the Pu film is transparent (¶ 0021, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PU film of Riesinger in view of Greener such that it is transparent, as taught by Greener, in order to provide the healthcare professional with the ability to carry out regular assessments of the peri-wound area and the wound itself without the need to lift or remove the dressing (Greener ¶ 0024, ln. 1-4). 
	Regarding claim 22, Riesinger fails to disclose wherein the carrier layer consists of a PU film.  
	Greener teaches (fig. 1) a wound dressing (10) in the same field of endeavor wherein the carrier layer (upper layer 1) consists of a PU film (¶ 0029). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier layer of Riesinger such that it consists of a PU film, as taught by Greener, in order to provide a carrier layer consisting of a material that acts as a barrier to water and dirt (Greener ¶ 0028-¶ 0029). 

Claims 6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 5 above.
	Regarding claim 6, Riesinger fails to disclose wherein the distance between the at least two wound contact surfaces is 0.5 mm or more.  
	However, Riesinger discloses that the shape of the cutout regions (and therefore the distance between the at least two wound contact surfaces) can be optimized for different shaped cavities in order to improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15). Thus, Riesinger discloses that the distance between the at least two wound contact surfaces is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the distance between the at least two wound contact surfaces such that it is 0.5 mm or more in order improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 17, Riesinger fails to disclose wherein a distance between the at least two wound contact surfaces is 10 mm or less.  
	However, Riesinger discloses that the shape of the cutout regions (and therefore the distance between the at least two wound contact surfaces) can be optimized for different shaped cavities in order to improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15). Thus, Riesinger discloses that the distance between the at least two wound contact surfaces is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize a distance between the at least two wound contact surfaces such that it is 10 mm or less in order improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding claim 18, Riesinger fails to disclose wherein the distance between the at least two wound contact surfaces is 10 mm or less.  
	However, Riesinger discloses that the shape of the cutout regions (and therefore the distance between the at least two wound contact surfaces) can be optimized for different shaped cavities in order to improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15). Thus, Riesinger discloses that the distance between the at least two wound contact surfaces is a result effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the distance between the at least two wound contact surfaces such that it is 10 mm or less in order improve the handling of the wound dressing and adapt to the topology of the cavity and the required treatment (¶ 0072, ln. 4-15).
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 11 above, in view of Leppanen et al. (Pub. No.: US 2019/0328579 A1).
	Regarding claim 12, Riesinger fails to disclose wherein the adhesive layer and/or the wound contact layer is covered by at least one cover strip detachably mounted thereon and preferably made of silicone paper.  
	Leppanen teaches (fig. 1) a wound dressing (medical dressing 1) in the same field of endeavor wherein a wound contact layer (adhesive body contact layer 40) is covered by at least one cover strip (release layer 44) detachably mounted thereon (¶ 0062, ln. 1-3) and made of silicone paper (¶ 0062, ln. 13-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound contact layer of Riesinger such that it is covered by at least one cover strip detachably mounted thereon and preferably made of silicone paper, as taught by Leppanen, in order to provide a barrier that can protect the sterility of the dressing and any adhesive before the dressing is used (Leppanen ¶ 0062, ln. 8-13). 
	
Claims 14-15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger, as applied to claim 5 above, in view of Holm (Pub. No.: US 2010/0106120 A1).
	Regarding claim 14, Riesinger fails to disclose a support layer detachably mounted on a side of the carrier layer facing away from the wound contact layer.  
	Holm teaches (fig. 1-2) a wound dressing (10) in the same field of endeavor wherein a support layer (16) is detachably mounted (¶ 0017, ln. 8-10) on a side of the carrier layer (backing layer 14) facing away from the wound contact layer (absorbent pad 12) (see fig. 2, ¶ 0004, ln. 1-6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Riesinger such that it includes the support layer detachably mounted on a side of the carrier layer facing away from the wound contact layer, as taught by Holm, in order to provide a layer for aiding in delivery of the wound dressing (Holm ¶ 0004, ln. 4-6). 
	Regarding claim 15, Riesinger in view of Holm fail to teach wherein the support layer is connected via at least one film hinge with at least one cover strip.  
	Holm teaches (fig. 1-2) wherein the support layer is connected via at least one film hinge with at least one cover strip (end portion 18) (see fig. 1-2, ¶ 0019, ln. 2-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support layer of Riesinger in view of Holm such that it is connected via at least one film hinge with at least one cover strip, as taught by Holm, in order to provide a cover strip that can be used to facilitate removal of the support layer (Holm ¶ 0023, ln. 3-7). 
	Regarding claim 23, Riesinger in view of Holm fail to teach wherein the support layer is a support film.
	Holm teaches wherein the support layer is a support film (¶ 0045, ln. 6-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support layer of Riesinger in view of Holm such that it is a support film, as taught by Holm, in order to provide a rigid material adequate to support the wound dressing during application to a patient (Holm ¶ 0045, ln. 1-4). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh (Pub. No.: US 2018/0333315 A1) discloses a wound dressing comprising wound contact surfaces spaced by interstices. Wilborn et al. (Pub. No.: US 2016/0317785 A1) discloses a wound dressing comprising wound contact surfaces spaced by interstices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781